Matter of O'Leary (2020 NY Slip Op 03386)





Matter of O'Leary


2020 NY Slip Op 03386


Decided on June 17, 2020


Appellate Division, Second Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
JOHN M. LEVENTHAL, JJ.


2019-12499	 

[*1]In the Matter of Dennis A. O'Leary,	 a suspended attorney. Grievance Committee for the Tenth Judicial District, petitioner; Dennis A. O'Leary, respondent. (Attorney Registration No. 1916691)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Tenth Judicial District. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 28, 1984. By opinion and order of this Court dated September 25, 2019, in a prior separate disciplinary proceeding under Appellate Division Docket No. 2018-04323, the respondent was suspended from the practice of law for three years, effective October 25, 2019, based on three charges of professional misconduct (Matter of O'Leary, 177 AD3d 89).

Catherine A. Sheridan, Hauppauge, NY (Robert H. Cabble of counsel), for petitioner.


PER CURIAM


OPINION & ORDER
On November 6, 2019, the Grievance Committee for the Tenth Judicial District commenced a disciplinary proceeding pursuant to 22 NYCRR 1240.8(a) against the respondent by filing a notice of petition and verified petition dated October 25, 2019, and personally serving the same on the respondent on October 31, 2019. The verified petition contains two charges of professional misconduct and alleges, inter alia, a failure to cooperate with the Grievance Committee's investigation of a complaint filed against him. The notice of petition directed the respondent to file an original answer to the verified petition with the Court within 20 days of his receipt thereof, and serve a copy of the same on the Grievance Committee. To date, the respondent has neither served an answer to the verified petition, nor has he requested additional time in which to do so.
The Grievance Committee now moves to adjudicate the respondent in default based on his failure to answer the petition, to deem the charges established, and to impose such discipline upon him as this Court deems appropriate. The motion was served on the respondent on December 3, 2019, and, to date, the respondent has neither submitted a response to the motion nor requested additional time in which to do so.
Accordingly, the Grievance Committee's motion is granted, the charges in the petition are deemed established, and, effective immediately, the respondent is disbarred upon his default, and his name is stricken from the roll of attorneys and counselors-at-law.
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and LEVENTHAL, JJ.,concur.
ORDERED that the Grievance Committee's motion is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, Dennis A. O'Leary, a suspended attorney, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Dennis A. O'Leary, shall continue to comply with the rules governing the conduct of disbarred or suspended attorneys (22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Dennis A. O'Leary, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Dennis A. O'Leary, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court